1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   FREDERICK MITCHELL, an                No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; and KRISTA
     MITCHELL, an individual,
14
                 Plaintiffs,
15
         v.
16
     DAYLE A. IMPERATO, an                 ORDER RELATING CASES
17   individual and in her capacity
     as TRUSTEE for the D. IMPERATO
18   TRUST dated 2/3/12; SCHAKANA, a
     California Corporation; JOHN
19   and JANE DOES 1-10; and XYZ
     CORPORATIONS 1-10,
20
                Defendants.
21

22   DAYLE ANN IMPERATO,                   No. 2:19-cv-411 MCE KJN
23               Petitioner,
24       v.
25   KRISTA MITCHELL,
26              Respondent.
27

28
                                       1
1    DAYLE ANN IMPERATO,                   No. 2:19-cv-412 TLN EFB
2                Petitioner,

3        v.

4    KELLY MITCHELL,                       ORDER RELATING CASES
5                Respondent.
6

7

8

9

10   CITY OF ELK GROVE,                    No. 2:19-cv-439 TLN KJN
11               Plaintiff,
12       v.
13   ELK GROVE ANIMAL RESCUE; KRISTA
     MITCHELL; KELLY MITCHELL; and
14   FREDERICK MITCHELL,
15               Defendants.
16

17

18                             ----oo0oo----

19            Examination of the above-entitled actions reveals that

20   they are related within the meaning of Local Rule 123(a), because

21   they involve many of the same parties, are based on the same

22   underlying events, and present similar questions of fact and law.

23   Accordingly, the assignment of the matters to the same judge is

24   likely to effect a substantial saving of judicial effort and is

25   also likely to be convenient for the parties.

26            The parties should be aware that relating the cases

27   under Local Rule 123 merely has the result that both actions are

28   assigned to the same judge; no consolidation of the actions is

                                       2
1    effected.   Under the regular practice of this court, related

2    cases are generally assigned to the judge and magistrate judge to

3    whom the first filed action was assigned.

4                IT IS THEREFORE ORDERED that the actions denominated

5    Mitchell v. Imperato, 2:19-cv-297 WBS EFB, Imperato v. Mitchell,

6    2:19-cv-411 MCE KJN, Imperato v. Mitchell, 2:19-cv-412 TLN EFB,

7    and City of Elk Grove v. Elk Grove Animal Rescue, 2:19-cv-439 TLN

8    KJN be, and the same hereby are, deemed related.    The cases

9    denominated Imperato v. Mitchell, 2:19-cv-411 MCE KJN, Imperato

10   v. Mitchell, 2:19-cv-412 TLN EFB, and City of Elk Grove v. Elk

11   Grove Animal Rescue, 2:19-cv-439 TLN KJN be, shall be reassigned

12   to the Honorable WILLIAM B. SHUBB.    Any dates currently set in

13   the reassigned cases only are hereby VACATED.   Henceforth, the

14   captions on documents filed in the reassigned cases shall be

15   shown as Imperato v. Mitchell, 2:19-cv-411 WBS EFB, Imperato v.

16   Mitchell, 2:19-cv-412 WBS EFB, and City of Elk Grove v. Elk Grove

17   Animal Rescue, 2:19-cv-439 WBS EFB.

18               IT IS FURTHER ORDERED that the Clerk of the Court make

19   an appropriate adjustment in the assignment of cases to

20   compensate for these reassignments.
21   Dated:   March 19, 2019

22

23

24

25

26
27

28
                                       3
